FILED
                              NOT FOR PUBLICATION                            SEP 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



HERMANTO LIM,                                     No. 10-73506

               Petitioner,                        Agency No. A099-885-973

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 19, 2012 **

Before:        LEAVY, HAWKINS, and HURWITZ, Circuit Judges.

       Hermanto Lim, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order (“BIA”) dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency's factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we review de novo claims of due process

violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that the cumulative effect

of the harms experienced by Lim, including several physical altercations in his

youth, fear during anti-Chinese riots, an altercation with a police officer, minor

extortion, and intimidation at his family’s home, do not rise to the level of

persecution. See Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009) (incidents

suffered by ethnic Chinese petitioner in Indonesia, considered in the aggregate, did

not amount to persecution); Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir.

2003) (harassment, threats, and beating unconnected with any particular threat did

not compel finding that ethnic Albanian suffered past persecution in Kosovo).

Substantial evidence also supports the agency’s findings that Lim failed to

establish sufficient individualized risk of harm under a disfavored group analysis to

establish a well-founded fear of persecution, see Halim, 590 F.3d at 977-80, and

that he failed to establish a pattern or practice of persecution against ethnic Chinese




                                           2                                    10-73506
in Indonesia, see Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir. 2007) (en

banc). Accordingly, Lim’s asylum claim fails.

      Because Lim failed to meet the lower burden of proof for asylum, his claim

for withholding of removal necessarily fails. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      Further, substantial evidence supports the agency’s denial of CAT relief

because Lim failed to show it is more likely than not that he will be tortured with

the consent or acquiescence of the government if returned to Indonesia. See

Wakkary, 558 F.3d at 1067-68.

      Finally, Lim’s contention that the IJ abandoned her role as a neutral fact

finder fails because Lim was given a full and fair hearing on his claims and a

reasonable opportunity to present evidence. See Vargas-Hernandez v. Gonzales,

497 F.3d 919, 926-27 (9th Cir. 2007). His contention that the IJ failed to give

notice and an opportunity to explain a lack of evidence in the record is not

exhausted. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004). Lim’s

contention that the BIA violated his due process by failing to address arguments in

its decision is belied by the record, and his contention that the BIA violated his due

process by failing to remand for the IJ to consider the country reports fails. See




                                          3                                      10-73506
Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a

due process claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         4                                    10-73506